Citation Nr: 1118168	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for the Veteran's service-connected status-post right medial meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for the Veteran's service-connected right knee limitation of motion due to the traumatic arthritis associated with status post right medial meniscectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the Veteran's service-connected tender surgical scar, right knee, associated with status post right medial meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The case was previously before the Board in October 2009, at which time the Board denied the claim.  The Veteran appealed the Board's October 2009 decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In a Memorandum Decision of October 2010, the Court set aside the decision and remanded the matter. 


FINDINGS OF FACT

1.  The Veteran's service-connected status-post right medial meniscectomy is not manifested by ankylosis of the knee.

2.  The Veteran's right knee limitation of motion due to traumatic arthritis associated with status post right medial meniscectomy is not manifested by limitation of motion to 45 degrees of flexion or to 10 degrees of extension.

3.  The Veteran's tender surgical scar, right knee, associated with status post right medial meniscectomy, is not manifested by scars that are unstable or painful, nor are they located on the head face or neck, cause limitation of motion, cover an area greater than 144 square inches, seem unstable, limit the function of the knee, appears deep and nonlinear, or otherwise create any disabling effect.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent disabling for the Veteran's status- post right medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a disability rating in excess of 10 percent disabling for the Veteran's right knee limitation of motion due to the traumatic arthritis associated with status post right medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010 (2010).

3.  The criteria for a disability rating in excess of 10 percent disabling for the Veteran's tender surgical scar, right knee, associated with status post right medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in January 2005, October 2005, and April 2006 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, complete notice was ultimately issues, and the claim was thereafter readjudicated in August 2006.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected right knee disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that separate ratings for the same symptomatology under different diagnoses would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  In this regard, the Veteran's right knee disabilities have been service-connected and rated by the RO under three different regulatory provisions.  Throughout the rating period on appeal, he has been in receipt of a 30 percent rating for instability associated with a meniscectomy, under Diagnostic Code 5257.  He is also rated 10 percent disabling under Diagnostic Codes 5010-5262 for arthritis.  Finally, he has a 10 percent rating for a tender surgical scar pursuant to Diagnostic Code 7804.

Turning to the relevant diagnostic provisions, under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent disabling when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent disabling when in flexion between 40 and 45 degrees, at 40 percent disabling when in flexion between 10 and 20 degrees, and at 30 percent disabling when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under Diagnostic Code 5257, impairment of the knee is rated at 30 percent disabling for severe recurrent subluxation or lateral instability, at 20 percent disabling for moderate recurrent subluxation or lateral instability, and at 10 percent disabling for slight recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent disabling.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating.

Diagnostic Code 5010 for Arthritis, due to trauma, substantiated by X-ray findings refers to Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-61.

The Veteran's scar has been rated pursuant to Diagnostic Code 7804.  Under that regulatory provision, scars superficial and painful on examination warrant a 10 percent disability rating.  The regulation notes that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

The Veteran was afforded a VA examination in May 2006.  At that time, he reported a daily pain at a level of 5 out of 10 with standing more than 15 minutes.  He had weakness of the knee, giving out of the knee, stiffness, chronic swelling and heat, some redness, a feeling of instability with frank giving out and locking, fatigability, and lack of endurance.  He noted pain with walking more than 15 minutes, standing more than 15 minutes, bending, lifting anything over 20 to 30 pounds, stooping, and standing in one place.  He described swelling if on his feet more than 30 minutes.  The Veteran took up to four Vicodin per day on average for knee pain.  He used crutches, a cane, and a brace.  He was diagnosed with osteoarthritis.  He reported flare-ups of daily pain based upon his level of activity.  He noted that his activities are limited by the pain.  His usual occupation of working as a medical assistant was affected because the knee came out of place and he had frequent pain.  He had also altered his activities of daily living.  For example, he avoided stairs and any uneven terrain as the knee was frequently unstable and would give out.

Upon physical examination, the Veteran ambulated with a smooth stable gait, that was coordinated.  He did not require the use of any assistive devices and he did not have a limp.  He did not appear to be in severe pain when ambulating.  The examiner noted obvious swelling and slight heat on the right knee.  The examiner described a scar across the right knee that was non-adherent and non-depressed.  The Veteran did have a keloid, which was tender along the course of the scar.  Range of motion of the right knee was 115 degrees flexion with pain and 5 degree DeLuca factor, extension to 0 degrees with some pain and 2 degree DeLuca factor.  The drawer test was positive on the right knee.  The examiner noted ligament laxity of the right knee and considered it unstable.  The Lachman's test was negative.  The McMurray's test was positive.  The examiner found no ligament laxity to valgus and varus stress of the knees.  The examiner diagnosed degenerative joint disease of the right knee, noted on x-ray, with ligament laxity demonstrated on examination and by history.

The Veteran is currently receiving the maximum schedular disability rating allowed under Diagnostic Code 5257; however, the Board must consider other applicable Diagnostic Codes.

To receive a disability rating under Diagnostic Code 5256, the evidence must show ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  The record is entirely silent as to ankylosis of the knee. The examiner in fact measured the Veteran's range of motion as fairly close to normal.  Therefore, Diagnostic Code 5256 does not enable a higher evaluation here.

To receive a disability rating under Diagnostic Code 5258, the evidence must show dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran does not currently have dislocated semilunar cartilage.  Therefore, Diagnostic Code 5258 is not applicable.  In any event, it provides a maximum benefit of 20 percent and thus would not enable a higher evaluation than the 30 percent currently assigned for the Veteran's right knee instability.  An award of both would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

To receive a rating under Diagnostic Code 5259, the evidence must show symptomatic removal of semilunar cartilage.  The Board again notes that separate ratings for the same symptomatology under different diagnoses would constitute pyramiding and such practice is prohibited by 38 C.F.R. § 4.14.  Different manifestations of symptoms may be evaluated under separate rating criteria.  In the present instance however, the Veteran's knee surgeries, which include meniscal and ligament repair, have been manifested by recurrent subluxation and lateral instability.  No other separate and distinct symptoms have been shown.  As the Veteran is currently receiving a higher disability rating for the described symptomatology under Diagnostic Code 5257, the Board finds that Diagnostic Code 5259 is not applicable.  Entitlement to an increased disability rating for status post right meniscectomy is not warranted.

Thus, for the above reasons, an evaluation in excess of 30 percent for the manifestations of the right knee disability that are predicated on instability is not warranted.

Now considering the component of the right knee disability predicated on limitation of motion, Diagnostic Code 5010 for traumatic arthritis directs the rater to Diagnostic Code 5003 for degenerative arthritis.  Under 5003, the rater must first consider limitation of motion under the appropriate Diagnostic Codes.  To receive a disability rating for limitation of motion under Diagnostic Codes 5260 or 5261, the evidence must show a minimum limitation of motion to 45 degrees flexion or 10 degrees extension.  The VA examiner measured range of motion of the right knee as 115 degrees flexion with pain and 5 degree DeLuca factor, extension to 0 degrees with some pain and 2 degree DeLuca factor.  Even when considering the additional limitation due to pain with repetition, the Veteran's range of motion still does not meet the requirements for a compensable rating under Diagnostic Codes 5260 or 5261.

As the Veteran does not meet the requirements for a higher disability rating under limitation of motion, the Board turns to Diagnostic Code 5003 for degenerative arthritis.  To receive a disability rating in excess of 10 percent disabling for traumatic arthritis, the record must contain x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

Under 38 C.F.R. § 4.46(f), the knee is a major joint.  There is no involvement of two or more major joints, precluding assignment of a 20 percent evaluation under Diagnostic Code 5003.  Moreover, although the examiner noted that the Veteran's usual occupation of working as a medical assistant was affected because the knee was coming out of place, and due to frequent pain, the examiner at no time indicated any incapacitating episodes.  For these reasons, the Veteran is not entitled to more than a 10 percent disability rating for traumatic arthritis.

Regarding the right knee scar, the Veteran is currently receiving the maximum schedular disability rating allowed under Diagnostic Code 7804 prior to October 23, 2008.   It is recognized that the rating criteria with respect to scars was revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 23, 2008, his claim will only be evaluated under the rating criteria made effective from August 30, 2002. 

The Board has considered other regulatory provisions for the Veteran's scar, but the scar is not located on the head face or neck, is not deep or causing limitation of motion, does not covering an area greater than 144 square inches, unstable, and does not limit the function of the knee.  Therefore, no other Diagnostic Codes are applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. As such, entitlement to a disability rating in excess of 10 percent disabling for the Veteran's service-connected tender surgical scar, right knee, is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

At the outset, it is acknowledged that there is significant symptomatology associated with the Veteran's right knee disability.  For example, the knee is chronically painful, stiff, and weak.  There is instability, which has prevented the Veteran from running.  There is also pain with walking and/or standing in excess of 15 minutes.  He must avoid stairs and uneven terrain.  Moreover, he had pain with bending and with lifting objects weighing over 20-30 pounds.  He was limited in his ability to bend, stoop, and stand in one place.  He uses crutches and a cane, and has made increasing use of a knee brace.  He also takes pain medication, specifically Vicodin, several times daily.  These symptoms have all been contemplated within the diagnostic criteria for instability and limitation of motion.  The symptoms are undoubtedly severe, but this is reflected in the combined 50 percent evaluation for the right knee.  The nature of the symptoms and limitations are essentially those that would be expected for an individual with a knee disability, which leads the Board to conclude that the rating schedule is not inadequate.  

The Veteran has indicated that his knee came out of place while working, and that he experiences frequent pain while at work.  In this regard, the Board reiterates that he is currently receiving the maximum disability rating under Diagnostic Code 5257 for severe recurrent subluxation or lateral instability, as noted above.  The nature of the symptoms, and the limitations that they impose, are again what would be anticipated for an unstable knee.  Thus, although a higher rating is not available, the Board still concludes that the schedule was intended to contemplate the disability picture at issue here.  In other words, the nature of the symptoms here are not so unlike those exhibited in other cases such as to find that the disability picture is "beyond severe," necessitating extraschedular consideration.  Indeed, despite the limitations noted in the record, the Veteran can walk for about 15 minutes before experiencing pain.  He can also stand on his feet for that same length of time before the right knee becomes painful.  Moreover, he denied incapacitating episodes at the May 2006 VA examination.  

The Board additionally finds that the Veteran's pain is compensated with a 10 percent disability rating for his tender scar and a 10 percent disability rating for arthritis.  Thus, he is compensated for his occupational difficulties under Diagnostic Code 5257 for his right knee instability, under Diagnostic Code 5010 for his arthritis and under Diagnostic Code 7804 for his tender scar of the right knee.  The Board further notes the extensive discussion above concerning applicable diagnostic codes and the relevant rating criteria indicates that the Veteran's disabilities are fully compensated for functional loss, to include pain and any complaints of impairment of earning capacity resulting from service-connected disabilities.  

Thus, in this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected knee disability.  For example, higher ratings would apply upon a showing of ankylosis, or with decreased range of motion findings.  However, the evidence of record fails to satisfy such criteria.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, no further discussion as to interference with employment is required.  In sum, for all of the foregoing reasons, referral for extraschedular consideration is not in order here.


ORDER

Entitlement to an increased disability rating for the Veteran's service-connected status-post right medial meniscectomy, currently evaluated at 30 percent disabling, is denied.

Entitlement to an increased disability rating for the Veteran's service-connected right knee limitation of motion due to the traumatic arthritis associated with status post right medial meniscectomy, currently evaluated at 10 percent disabling, is denied.

Entitlement to an increased disability rating for the Veteran's service-connected tender surgical scar, right knee, associated with status post right medial meniscectomy, currently evaluated at 10 percent disabling, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


